     Case: 1:18-cv-03989 Document #: 64 Filed: 06/17/20 Page 1 of 1 PageID #:652

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

John Scatchell
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−03989
                                                          Honorable John F. Kness
Village of Melrose Park, et al.
                                       Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 17, 2020:


        MINUTE entry before the Honorable John F. Kness: The Court sets the following
briefing schedule on Plaintiff's motion for leave to file first amended complaint [63]:
Defendants shall respond by 7/1/2020. No reply brief necessary. Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
